Citation Nr: 1031682	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-31 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for gastritis (claimed 
as a gastrointestinal disorder).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1981 to May 1990.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional Office 
(RO).  

The issue of entitlement to service connection for a 
gastrointestinal disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. Service connection for gastroenteritis was denied in a 
December 1999 rating decision.  The Veteran did not file a notice 
of disagreement and that decision is final.  

2. Evidence added to the record since the December 1999 rating is 
decision is relevant and probative in regard to service 
connection for a gastrointestinal disorder and raises a 
reasonable possibility of substantiating the claim.  

CONCLUSION OF LAW

The December 1999 rating decision, which denied entitlement to 
service connection for a gastrointestinal disorder, is final.  
Evidence submitted since that decision is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, was signed 
into law on November 9, 2000. Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.  VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence that the 
claimant is expected to provide. A "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1). 
See 73 Fed. Reg. 23,353-356 (April 30, 2008). The Veteran's claim 
is herein being reopened and/or granted, as applicable.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.


New & Material Evidence - Criteria

A claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with respect to 
the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed 
within the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed except as may be provided by regulations not inconsistent 
with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 
20.201, 20.1103.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Gastrointestinal Disorder - Analysis

The Veteran contends that his gastritis began during active 
service and that he continues to suffer from this condition to 
the present day; therefore, he believes service connection for a 
gastrointestinal disorder is warranted.  

The issue of entitlement to service connection for 
gastroenteritis was previously addressed and denied by the AOJ in 
December 1999 under a non-specific Diagnostic Code 7399.  At the 
time of the prior decision, the record included the service 
treatment records and statements from the Veteran.  The evidence 
was reviewed and service connection for a gastroenteritis.  38 
U.S.C.A. § 7105.  The Veteran did not appeal that determination 
and, thus, that decision is final.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in December 1999, the AOJ 
determined that there was no evidence of a current 
gastrointestinal disability, no evidence of incurrence/treatment 
in-service, and no evidence of a nexus relating any such 
condition to service.   

Since that determination, the Veteran has applied to reopen the 
claim of entitlement to service connection for a gastrointestinal 
disorder.  His claim was again denied by the RO in a January 2006 
rating decision, from which the current appeal stems.  

The evidence submitted since the last final denial in December 
1999 is new and material.  Specifically, March 2006 private 
treatment records note a current diagnosis of (and history of) 
GERD and show complaints of epigastric discomfort, problems 
swallowing, and epigastric pain.  An April 2006 private treatment 
note likewise shows complaints of acid reflux with a diagnosis of 
gastritis.  This is precisely the type of evidence that was 
missing when the decision of December 1999 was rendered.

The evidence added to the claims file since the prior final 
denial in December 1999, when considered with the other evidence, 
is relevant and probative and raises a reasonable possibility of 
substantiating the claim.  Indeed, the RO had previously denied 
the Veteran's claim, in part, because there was no evidence of a 
current diagnosis.  The newly submitted private treatment records 
clearly show current gastrointestinal-related diagnoses, namely 
GERD and gastritis.  

Finally, the Board notes that while the RO also denied the 
Veteran's claim due to a lack of in-service findings/treatment, 
the service treatment records do, in fact, show a diagnosis of 
"mild gastroenteritis" in July 1982; a diagnosis of enteritis 
in 1985; and a diagnosis of gastroenteritis in September 1988.  
It is also noted that a May 1999 National Guard Report of Medical 
History documents complaints of "frequent 
indigestion/regurgitation" for which the Veteran took TUMS to 
reduce acid.  See Report of Medical History, May 2, 1999.  It is 
unclear if this evidence was considered at the time of the 
December 1999 rating decision. 

In any event, the Board finds that the Veteran has submitted new 
and material evidence.  It is enough to reopen the claim but 
falls short of making a decision in this case.  Therefore, the 
claim for service connection for a gastrointestinal disorder is 
reopened, and additional evidence will be sought in the remand 
portion of this decision.




ORDER

The application to reopen the claim of entitlement to service 
connection for a gastrointestinal disorder is granted.  



REMAND

VA must provide a medical examination and/or obtain an opinion 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
appellant's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim. McLendon, supra.  The Court 
in McLendon observed that the third prong, which requires an 
indication that the claimant's disability or symptoms 'may be' 
associated with the established event, is a low threshold. Id. at 
83.

With respect to the first McLendon requirement, the Board notes 
that March 2006 private treatment records demonstrate a current 
diagnosis of GERD and show complaints of epigastric discomfort, 
problems swallowing, and epigastric pain.  An April 2006 private 
treatment note likewise shows complaints of acid reflux with a 
diagnosis of gastritis.  

The Veteran's service treatment records show multiple complaints 
gastrointestinal problems, including diarrhea, stomach cramping, 
nausea, vomiting, and acid reflux/regurgitation.  These records 
also document diagnoses of gastroenteritis and gastritis.  Based 
on the foregoing, the second McLendon requirement is satisfied.  

As noted above, the threshold for establishing the third McLendon 
requirement is low.  In the case at hand, the Board finds that 
this threshold is satisfied by the Veteran's own assertions as to 
the chronicity of his condition since service.  Indeed, according 
to the Veteran's February 2006 Notice of Disagreement, he 
currently experiences burning in his stomach, acid foam, and 
severe diarrhea, and has suffered from such symptomatology since 
service.  

However, there is insufficient evidence to decide this claim, as 
there is no competent medical opinion of record with respect to 
the etiology of the Veteran's current gastrointestinal 
disability.  Therefore, before this claim may be properly 
decided, a remand for a VA examination and an etiology opinion is 
required.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran for a 
VA examination to determine the existence and 
etiology of any gastrointestinal disorder, to 
include GERD, gastroenteritis, and gastritis.  
The claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary tests 
should be accomplished.  The AOJ should 
request that the examiner(s) provide an 
opinion in terms of whether it is more likely 
than not (i.e., probability greater than 50 
percent), as least as likely as not (i.e., 
probability of 50 percent) or less likely 
than not (i.e., probability less than 50 
percent) that any identified gastrointestinal 
disorder or had an onset during service or 
within the initial year after separation, or 
is otherwise related to service.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner(s) should provide a 
complete rationale for any opinion provided.

2. In light of the above, the claim should be 
readjudicated.  The AOJ should review all 
development undertaken for compliance and 
review all opinions obtained for adequacy.  
Any further development in that regard should 
be accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


